Citation Nr: 0119352	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-00 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been provided to reopen 
the claim of whether the veteran's death was the result of 
his willful misconduct.  


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. JG, and three observers





ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
March [redacted], 1980, the date of his death.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 1998 rating decision from the Houston, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  

At the February 2000 hearing before the undersigned the 
appellant submitted additional evidence for which he waived 
initial RO consideration.

In June 2000 the Board issued a decision finding that the 
veteran's death was the result of his own willful misconduct.  
This decision was appealed.  

In January 2001 a Motion for Remand and to Stay Proceedings 
was issued requesting that the Board's decision be vacated 
and remanded due to the recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) subsequent to the 
issuance of the decision.  

In February 2000 the United States Court of Appeals for 
Veterans Claims (Court) granted the above motion and vacated 
and remanded the Board's June 2000 decision.  The case has 
since been returned to the Board.  





The Board notes that additional evidence has been submitted 
to the Board (a memorandum from the appellant's 
representative) which was not first considered by the agency 
of original jurisdiction; however, the representative 
submitted a statement waiving RO office consideration of such 
evidence.  38 C.F.R. § 20.1304(c) (2000).  


FINDINGS OF FACT

1.  In June 1991 the Board determined that new and material 
evidence had not been submitted to reopen the claim of 
whether the veteran's death was the result of his willful 
misconduct.  The United States Court of Appeals for Veterans 
Claims (Court) affirmed the Board's June 1991 decision in 
August 1993.  The Board's June 1991 decision became final.  

2.  The evidence submitted since the Board's June 1991 
decision bears directly and substantially upon the issue at 
hand, and because it is neither duplicative or cumulative, 
and it is significant, it must be considered in order to 
fairly decide the merits of the claim.  

3.  All available relevant evidence necessary for an 
equitable disposition of the appellant's service connection 
claim has been obtained by the RO.  

4.  The probative medical evidence shows that the veteran's 
death was proximately due to his willful misconduct.  


CONCLUSIONS OF LAW

1.  Evidence received since the June 1991 decision wherein 
the Board denied reopening the claim of whether the veteran's 
death was the result of his willful misconduct, is new and 
material, and the appellant's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991);  
38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2000).

2.  The veteran's death resulted from his willful misconduct.  
38 U.S.C.A. §§ 105, 1110, 1131 (West 1991 & Supp. 2000); 
VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.1(m), 3.1(n), 30.301(a), (b) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The pertinent evidence which was of record before the June 
1991 decision wherein the Board denied reopening the claim of 
whether the veteran's death was the result of his willful 
misconduct is reported in pertinent part below.  

As stated above, the record shows that the veteran served in 
the military from August 1954 until his death on March [redacted], 
1980.  

During his period of service the record shows that the 
veteran was awarded the Navy Achievement Medal for 
professional achievement in the superior performance of his 
duties while serving in the Republic of Vietnam from December 
1971 to March 1973.  

The record also shows that he was given a commendation from 
the Rear Admiral of the United States Navy for outstanding 
performance of duty while serving with friendly foreign 
forces engaged in armed conflict against the North Vietnamese 
and Viet Cong in the Republic of Vietnam.  

On March [redacted], 1980 in-service records (received by the RO in 
June 1980) indicate that the veteran was involved in a motor 
vehicle accident resulting in his death.  

In the accident report, trooper JL (initials) noted that the 
veteran was involved in a motor vehicle accident on "U.S. 
77" indicating that he was heading north.  The date of the 
accident was listed as March [redacted], 1980 at 1:00AM.  JL reported 
being notified of the accident at 1:15AM and arriving on the 
scene at 1:25AM.  

In his report, JL noted that the veteran was traveling 
northbound on Route 77.  The weather was described as clear 
and dry.  He noted that the veteran apparently opened his 
door and fell out from the vehicle on the driver's side and 
into the path of the left rear wheel.  He noted that the 
veteran appeared to be under the influence of an "alcohol 
beverage."  He specifically checked off that the veteran was 
under the influence of alcohol and that this was a factor 
contributing to the accident.  None of the boxes for 
defective automotive parts, nor any other contributing 
factors to the accident, were checked off.  

The vehicle's final resting position was described as being 
in the median between the north and south bound lanes, 
resting 10 feet from the south bound lane.  The vehicle door 
was open and the keys were in the "key hole," "on 
position."  

JL noted that there were no signs of "violate" conduct in 
the vehicle and that all items in the vehicle were neatly 
arranged.  He indicated that a blood sample was taken and 
reported that it would be forwarded to "D.P.S. Corpus 
Christi, Texas."  

In a casualty supplement form, also completed on March [redacted], 
1980, JL noted that the veteran had suffered a "Broken Neck, 
Shoulder, Right Arm," and abrasions on the right side.  He 
noted that the veteran had been run over by a motor vehicle 
and confirmed that a blood sample had been taken and 
indicated that it had been sent off  for analysis.  

A Naval Message from the Navy Department dated March [redacted], 1980 
noted that the veteran had been involved in a non-hostile, 
single-vehicle automobile accident, noting that the veteran 
had apparently fallen out of his pick up truck while 
traveling northbound on U.S. Highway 77.  It was noted that 
no passengers were involved, and that local authorities had 
ordered an autopsy.  It was also indicated that an 
investigation was pending at the Naval Air Station (NAS) in 
Kingsville.  

In a March 18, 1980 Incident/Complaint report the Security 
Department at the Kingsville NAS reported that it was 
notified of the veteran's accident at 1:34AM and that an 
investigator had been dispatched to the scene.  Upon arrival, 
Investigator F met Deputy Sheriff BD and Department of Public 
Safety (DPS) Trooper JL.  It was noted that the veteran was 
stationed at the NAS in Kingsville.  He was examined and 
pronounced dead at the scene by Justice of the Peace, KB.  

It was noted that the cause of death was awaiting the outcome 
of an autopsy to be performed by Dr. R.  At 3:40PM on March 
[redacted], 1980, it was reported that Investigator F made contact 
with Dr. R's office and was told that the cause of death was 
a traumatic injury to the chest and neck resulting in a 
broken neck in two places.  JL's report of his investigation 
at the scene was noted, including the indication that the 
veteran appeared to be under the influence of an alcoholic 
beverage.  





On March 19, 1980 Ensign MRM was appointed to inventory the 
personal effects of the veteran, including those items in his 
barracks and items remaining in his vehicle.  

The personal inventory was conducted, and over four pages of 
items were listed, including a billfold containing various 
receipts, a professional salesman's card, and an exam 
studying guide order form.  No alcoholic beverages were 
included among the list of personal effects.  

In his April 21, 1980 report, Ensign MRM reported that there 
were no known witnesses to the accident and noted that the 
investigation was therefore primarily directed towards the 
veteran's actions prior to the accident and the scene of the 
accident.  It was further noted that the autopsy report was 
not available upon the completion of the investigation.  

It was found that the weather was clear and dry the night of 
the accident, with good visibility for night conditions.  He 
noted that the cause of death was a traumatic injury to the 
neck and chest resulting in a broken neck in two places.  

Ensign MRM noted JL's conclusion that the influence of 
alcohol was a contributing factor to the accident and that 
the driver had fallen out of the driver's side of the vehicle 
into the path of the left rear wheel.  

Ensign MRM specifically reported finding four or five empty 
beer cans while conducting the inventory of the veteran's 
personal effects.  He reported that these cans were found on 
the floor in the front seat of the pickup.  

Ensign MRM reported interviewing three individuals (MS3 J, 
MS3 J's wife, and MS3 T) who were at the party the veteran 
attended before the car accident.  He indicated being told 
that the veteran consumed four or five alcoholic beverages 
during the course of the evening at the party; however, all 
present stated that he did not appear to be under the 
influence of alcohol.  It was reported that beer and wine had 
been served that evening.  It was also reported by all three 
interviewees that the veteran did not appear to be visibly 
affected by alcohol when he left the residence between 
11:00PM and 12:00AM.  

MS3 J. and MS3 T. stated that the veteran told them that he 
was returning to the NAS in Kingsville.  MRM reported that he 
was unable to confirm the whereabouts of the veteran between 
12:00AM and 1:00AM on March [redacted], 1980.  It was noted that 
"ATCS" WJ, also attached to the NAS in Kingsville, reported 
being the second or third vehicle to come upon the scene of 
the accident.  WJ reported that there was a crowd of people 
surrounding the veteran and that an attempt was being made to 
revive him.  

In a phone conversation, Ensign MRM noted that trooper JL had 
reported that the blood sample test fixed the veteran's blood 
alcohol content to be 0.32 percent at the time of the 
accident.  

Ensign MRM concluded that the accident did not result from 
mechanical failure and that mechanical deficiencies did not 
contribute to the accident.  He opined that the veteran did 
not return to the base, or if he did, departed shortly after 
arriving.  He finally concluded that it was probable that the 
veteran's ability to operate a motor vehicle was impaired by 
the consumption of alcohol.  

In an April 29, 1980 memorandum from the NAS in Kingsville, 
it was concluded that there was no evidence of foul play 
discovered.  

It was also noted that the veteran had been a superb sailor 
and had sterling performance while at the NAS in Kingsville.  

In April 1980 the appellant submitted an application claiming 
entitlement to service connection for the cause of death.  

In a July 1980 lay statement, KG noted that she had known the 
appellant and the veteran for some time, and opined that 
there had never been any evidence of marital problems 
whatsoever, and that they seemed very exceedingly in love and 
happy.  

In September 1980 the RO notified the appellant that her 
claim had been denied on the basis that his death was the 
proximate result of his own misconduct, i.e., his excessive 
use of alcohol.  

In September 1980 the RO received an undated newspaper 
article documenting the veteran's death.  It noted that he 
was run over by the pickup truck that he was driving.  JL was 
noted as telling the newspaper that he had not determined why 
the veteran had fallen from the truck, but did note that 
there was currently no indication of violence connected with 
the death.  

In September 1980 the RO received a statement submitted by 
Mr. FAJ (presumably MS3 J) and LJ (presumably the wife of MS3 
J) reporting that they had thrown a party on March 16, 1980.  
It was reported that the veteran arrived at the party and 
drank a four ounce glass of wine and two glasses of water.  
It was reported that he danced for awhile, then stated that 
he was going back to the barracks.  It was reported that this 
occurred around 11:30PM.  It was opined that the veteran must 
have picked up a couple of hitchhikers who robbed him and 
rolled over him with his pick up truck.  It was also 
indicated that the veteran had had a payday the day before.  

Four lay statements dated between March and May 1981 attested 
to the veteran's strong character and devotion to his wife.  
LJ specifically reported that she did not think that the 
veteran drank very much and that he only had one glass of 
wine and a glass of water the night of her party on March 16, 
1980.  She stated that he was not drunk when he left.  She 
again opined that he picked someone up in his truck after he 
left.  One of the other lay persons stated that she had never 
seen the veteran drunk or act in any way other than as a 
gentleman.  

In July 1981 a local hearing was conducted.  It was contended 
that the veteran's death was not the result of his own 
misconduct.  The representative noted that blood tests were 
not always accurate and that the actual tests were not on 
file, only the results.  He requested the actual tests.  
Transcript, pp. 1-2.  

The appellant testified that her husband had told her that he 
would be going to a party on March 16, but only for a short 
while, because he had many things to attend to, as he was the 
chef and assistant manager at the Officer's Club, and had 
menus to prepare for the following day.  Tr., p. 3.  

The appellant testified that the veteran "drank some," but 
very little, maybe a beer or two with his food and a small 
glass of wine before eating.  She indicated that he seldom 
did this.  She also testified that he did not drink hard 
liquor and that she had never seen him intoxicated.  Tr., pp. 
3-4.  She stated that she had never seen him drink more than 
two beers.  Tr., p. 4.  

When asked if he was under any pressure that would perhaps 
cause him to drink, the appellant testified being told by the 
veteran that he just had pressures from the service but that 
he took such things in stride because it was only 16 months 
before he was leaving.  She indicated that he did not seem 
extremely pressured; only normal pressure that he always 
talked about.  Id.  

The appellant testified that she was first contacted about 
the accident at 2:30 on March [redacted], and that no one had 
contacted her regarding the blood test.  Tr., p. 4.  

The appellant was asked about the possibility that a 
hitchhiker might have been involved in the accident.  Tr., p. 
5.  In response, the appellant testified that the veteran had 
gotten paid the day before and that she left him with 
$200.00.  She indicated that the veteran had told her that he 
wanted to save the money to buy her a birthday present.  Id.  

The appellant stated that the veteran had told her that he 
was going to deposit the money at a credit union.  Tr., p. 5.  
She stated that this money, along with a money clip was 
missing from the personal belongings of the veteran that were 
returned to her after he passed away.  Id.  She also 
indicated that such money had never been deposited in the 
bank.  Tr., p. 6.  

It was noted that there appeared to be a gap of time between 
when the veteran left the party and the time of the accident 
(which was noted as being around midnight), and the appellant 
was asked whether she could account for his location during 
this time.  Tr., pp. 7-8.  She answered that he stopped at a 
7-Eleven and bought a pack of cigarettes.  She stated that 
she knew this because the woman working there recalled it.  
Id.  The appellant also reported that the 7-Eleven employee 
indicated that the veteran did not appear to have been 
drinking, and that he was acting like his normal self.  Tr., 
p. 8.  She stated that the 7-Eleven was about fifteen minutes 
in distance from the location of the accident.  Id.  

The appellant stated that she did not have an affidavit from 
the 7-Eleven employee.  Id.  When asked if she could obtain 
one, the appellant indicated that she could.  Tr., pp. 8-9.  



Following the hearing, the RO sent a request for all 
available records concerning the blood alcohol test resulting 
in the 0.32 percent reading.  In July 1981 the Texas DPS 
responded that such records required a fee of $0.73 to cover 
the charges of the report.  In August 1981, the RO responded 
that VA had no funds available to pay for the requested 
report.  

In September 1981, the Texas DPS sent a letter stating that 
it had enclosed a copy of the blood alcohol report on the 
veteran "that you have previously requested."  The report 
appears to be a letter dated from March 28, 1980 and is 
addressed to trooper JL.  

It was reported in the letter that the veteran's specimen 
contained 0.32 percent alcohol by weight.  It then asked to 
be advised of the disposition of the case so that they could 
destroy the specimen and complete their files.  Unless 
otherwise advised, they reported that they would destroy the 
specimen in two years.  

In June 1982 a request for the veteran's death certificate 
and autopsy report was made by the RO to the National 
Personnel Records Center (NPRC).  The NPRC responded that it 
did not have these documents on file.  

In July 1982 the RO received an undated copy of the autopsy 
report from the legal officer from the Kingsville NAS.  It is 
unclear from the record as to when this report was first 
received by the Kingsville NAS.  

The autopsy examination was conducted on March [redacted] at 10:00AM.  
The veteran was measured as being 66 inches in length and his 
weight was estimated as being 195 pounds.  The report noted 
that there were multiple traumatic injuries of the neck, 
chest, and abdomen.  

Examination of the veteran revealed a moderate amount of 
blood around the nose and mouth.  There were no defense 
wounds of the hands.  There was a contused area in the left 
eyebrow, a small laceration of the bridge of the nose, and 
abrasions on the knees, left hand, and left elbow.  There was 
a fading bruise on the right forearm which appeared to be a 
bite mark.  There were multiple contusions and abrasions and 
small lacerations on the back of the right hand.  There was a 
fracture of the right elbow, and a palpable fracture in the 
right shoulder area.  There was an abraded area on the right 
side of the neck, and there were contusions and abrasions 
over the ventral surface of the right foot.  There was a 
contused area on the posterior surface of the right chest.  

The urinary bladder contained approximately "800 cc." of 
urine which was "negative for sugar."  Examination of the 
liver revealed multiple lacerations.  The capsule of the 
liver was reddish brown, moderately soft and homogenous with 
a distinct greasy appearance to the cut surface but no 
increase in the amount of fibrous tissue.  

Examination of the neck organs revealed a separation and 
subluxed fracture at T1 which had also severed the carotid 
arteries and much of the muscular structures of the neck.  
There was also a palpable atlanto-occipital, subluxed 
fracture, but no actual gaping separation.  The scalp and 
skull were intact to inspection and palpation.  There was no 
reference to blood alcohol content.  The autopsy examination 
was conducted by Dr. JCR, the Nueces County Medical Examiner.  

In September 1982 the RO received the veteran's death 
certificate.  The certificate indicates that it was recorded 
on April 9, 1980.  The immediate cause of death was listed as 
multiple traumatic injuries of the neck, chest, and abdomen.  
It was noted that the injury occurred when the veteran 
apparently fell out of his vehicle and was then run over by 
it.  

The hour of death was listed as being 1:15AM.  He was 
pronounced dead at 1:45AM.  A reference to alcohol is not 
documented in the death certificate.  

In November 1982 the RO received a letter from Dr. JCR, the 
physician who performed the autopsy on the veteran.  The 
letter was dated October 25, 1982 and was addressed to the 
appellant.  In this letter Dr. JCR concluded that the veteran 
was significantly under the influence of alcohol at the time 
of his death, as his postmortem blood alcohol was 0.330 
percent.  Dr. JCR indicated that there were people who 
operated motor vehicles with blood alcohol levels as high or 
higher than the veteran's.  

Dr. JCR noted that he had seen people driving motor vehicles 
at levels around .5 or .6 percent, and that the textbooks 
stated that a person should be dead with these blood alcohol 
levels.  He concluded that there was no doubt that the 
veteran's high level of blood alcohol was the single factor 
responsible for the traffic fatality.  

In October 1983, the Board denied entitlement to service 
connection for the cause of the veteran's death, concluding 
that his in-service death was due to his own willful 
misconduct.  

In November 1987 the appellant submitted a claim for 
Dependency and Indemnity compensation (DIC), contending that 
the veteran was killed in an accident or by persons unknown 
while on active duty in the military.  

Sometime subsequent to this, another copy of the veteran's 
autopsy report was received by the RO.  The autopsy report is 
also undated and is identical to the one described above 
except for one notable difference.  The end of the report 
contains the toxicology results which listed the veteran's 
blood alcohol content as being 0.330 percent.  It is again 
noted that the previous copy of the autopsy report does not 
contain this finding.  

In June 1989 the appellant submitted another DIC claim, 
contending that there was no evidence of misconduct in her 
husband's records.  In support of her contention, the 
appellant noted in July 1989 that the autopsy report showed 
that the urinary bladder was negative for sugar, and that it 
would have been positive if he had been drunk.  She also 
noted that the autopsy report would have mentioned something 
alcohol related when they examined his liver, and that they 
did not.  

In July 1989 the appellant also attacked the results of the 
blood test taken from JL's sample, stating that it was 
unclear who performed such a test, and that the RO had never 
obtained information on how the blood test was conducted.  

In an October 1989 statement the appellant contended that Dr. 
JCR's 0.33 percent finding merely "parroted" what was 
reported by the Department of Public Safety.  She contended 
that no blood sample had ever been taken and that the report 
had been filled out fraudulently.  The appellant also re-
asserted her contention that her husband was murdered.  

In June 1991 the Board concluded that new and material 
evidence had not been submitted to reopen a claim to 
determine whether the veteran's death was the result of his 
willful misconduct.  The Court affirmed this decision in 
August 1993.  

In September 1997 the RO received a collection of documents 
including a memorandum from the appellant's current attorney 
outlining her claim to reopen her DIC claim.  Submitted with 
this memorandum are records dated from the time 
contemporaneous with the veteran's death and various other 
statements that will be outlined below.  


The first record (Attachment #2) is a duplicate of the 
casualty supplement completed by trooper JL.  The second 
document (Attachment #1) is an Investigator's Field Report 
completed by Dr. VDM, who was also listed as the 
investigator.  The report indicates that the time of death 
was at 12:15AM on March [redacted], 1980.  It also reports that the 
time of injury was at 12:15AM and that the body was also 
found at 12:15AM.  It further noted that the inquest was 
scheduled for March [redacted], 1980 at 8:45AM.  

VDM reported that the veteran was driving northbound when the 
driver's door came open and he fell out of his truck and that 
he subsequently struck the pavement and rolled about 15 feet.  
It was noted that the truck apparently ran over his right 
shoulder, hips, and foot.  It was also noted that the truck 
was found to be still in gear and had made almost a 90 degree 
turn.  KB ordered an autopsy, and it was noted that trooper 
JL was conducting the investigation.  

The next document (Exhibit #3) is a July 1996 letter from Dr. 
LRW.  Dr. LRW noted that the calculation of blood alcohol 
levels is fraught with a good deal of uncertainty, and that 
absolute statements of levels could not and should not be 
made.  

He elaborated, stating that absorption rates vary markedly 
from individual to individual, are influenced by the rate of 
ingestion, past alcohol consumption history, and to some 
extent, food taken with the alcohol.  He went on to note that 
calculations were approximations only and are based on 
assumptions of lean body build.  Those with larger amounts of 
body fat would tend to have higher blood alcohol levels, and 
that the 195 pound weight in a 5 foot, six inch frame 
indicated some degree of obesity.  


Dr. LRW, using what he referred to as "The Encyclopedia of 
Alcoholism," calculated that the consumption of four beers 
in two hours would have produced a blood alcohol 
concentration (BAC) of 0.057 percent at 11:00PM and that five 
beers should produce a BAC of 0.078 percent.  He concluded 
that it would take considerably more alcohol to reach a BAC 
of 0.33 percent, or a steady ingestion over a much longer 
period of time.  He went on to state that it would be pure 
conjecture to be any more specific.  

Dr. LRW noted that the two blood alcohol tests showed 
remarkable interlaboratory correlation, as one was measured 
at 0.32 and the other at 0.33.  He noted that this difference 
was not significant from analysis by two different 
laboratories.  

Dr. LRW stated that he could not make any conclusion 
regarding any alleged delay in analysis of BAC because there 
was no information as to how the sample was stored or whether 
the serum was separated from the blood clot.  

Dr. LRW noted that calculations of BAC would vary depending 
on whether the sample was serum or whole blood (which would 
require a preservative).  He assumed that "at least the 
Texas Department of Public safety would have taken this into 
consideration in their calculation."  

Dr. LRW noted that the absence of sugar in the veteran's 
urine was not significant.  He stated that blood sugar levels 
with alcohol consumption vary with the individual, and may be 
high, low, or normal, depending upon nutritional state among 
other factors.  He noted that the normal individual does not 
excrete sugar into the urine until the blood level reaches at 
least 150 milligrams (mg)/100 milliliters (ml).  He noted 
that neither sugar nor alcohol in the urine will affect the 
clarity of the urine, and that a chemical test was required 
to determine the presence of sugar.  




Dr. LRW opined that testing of the urine for alcohol would 
have been ideal in this case, but noted that blood alcohol 
levels were obtained to the credit of the pathologist.  He 
further stated that he was not certain by what was meant by 
the question, "Is it normal not to corroborate blood alcohol 
levels in a fatal accident such as this," noting that the 
presence of alcohol was corroborated by two separate 
laboratories.  

The next evidence (Exhibit #2) are two letters dated from 
December 1996 and March 1997, written by GDJ.  In the 
December 1996 letter, GDJ wrote that he had analyzed a sand 
grain sample provided to him.  He concluded that these sands 
were predominantly grains of limestone rock, but that the 
remaining darker grains could not be so easily identified.  
He noted that limestone was a common rock in southeast Texas.  
He opined that the gray ones might be some sort of siltstone, 
and that the gray color could be from asphalt.  

In the March 1997 letter, GDJ noted that the "second grain 
sample (from the road shoulder) you showed me last month 
appears to be significantly different from the original 
sample you obtained from the watch."  He further noted that 
the second sample seemed to lack limestone grains which 
dominated the first sample. 

The next pertinent exhibit (Exhibit #1) is a letter from Dr. 
JG, Ph.D. dated from March 1997.  Dr. G. reported that he was 
an Assistant Professor of Criminal Justice at the University 
of South Dakota and that he was trained as a sociologist and 
criminologist.  Additional experience was reported as 
including the "PACT" organization, a community-based 
corrections agency located in Indiana where he was the 
director of research and chief executive officer for over 
fifteen years.  

Dr. JG reported that he had examined the case files and noted 
that he had two primary areas of concern.  The first was that 
the investigation of the veteran's accident appeared cursory 
and incomplete with respect to "possible alternative 
theories and/or explanations."  He also noted that there was 
no evidence that photographs were taken of the accident 
scene, and that members of the veteran's unit were not 
interviewed.  He noted that such actions were considered 
standard practice in this sort of an investigation.  

Dr. JG opined that the investigation appeared to reach its 
conclusions without exploring other equally likely 
alternative possibilities.  He noted that the rush to 
judgment was illustrated by the fact that the military made 
its conclusions prior to the autopsy report being provided.  

Dr. JG also attacked the BAC levels as being extremely 
elevated and that such levels did not correspond with the 
reports of those who were the last to see the veteran alive.  
He noted that individuals with BAC levels above 0.3 percent 
are often referred to as "hospital runs" because of the 
likely possibility of alcohol poisoning and the need for 
emergency care.  

Dr. JG reported that while such persons would be able to 
drive, they would manifest symptoms of extreme intoxication 
which was not reported by any of the witnesses.  

Dr. JG acknowledged that the assumption that the veteran was 
killed by his own vehicle was "certainly one possibility."  
He noted that such accidents were rare but not unheard of, 
and that one might encounter one or two of these incidents in 
the course of investigating several thousands of traffic 
accidents.  

Dr. JG noted the fact that the sand grain samples taken from 
the road side were significantly different from those taken 
from the veteran's watch band increased the possibilities 
"for speculation about alternative theories and 
hypotheses."


Dr. JG went on to state that the community in which the 
accident (and at the time of the accident) occurred had a 
high rate of violent crime, relative to both the national 
averages and Texas as a whole, and that such an elevated 
crime rate could suggest "the possibility, at least, that 
foul play might be an alternative explanation to have been 
considered."

Dr. JG concluded that a number of other hypotheses could be 
constructed to account for the death of the veteran in this 
case.  He found that the lack of eyewitnesses, the gaps in 
the investigation, new information concerning sand samples 
and the elevated crime rate taken together suggested that 
"alternative explanations besides the official one might 
usefully have been explored but, for whatever reasons, were 
not."  He concluded that these alternative hypotheses "seem 
to me no less 'reasonably probable' that the official one."

The memorandum submitted by the appellant's representative 
addressed much of the above-mentioned evidence and offered 
arguments in support of the appellant's claim.  With regard 
to Exhibit #1 (the letter from Dr. JG), the representative 
indicated that, in light of Dr. G's statement, the 
appellant's statements, and the bite mark found during the 
autopsy, it was entirely possible that the veteran was 
murdered.  

With respect to Exhibit #2, the representative contended that 
the different materials found on the veteran's watchband and 
the roadside where he was found dead tended to demonstrate 
that the veteran, prior to his death, had been at some other 
place, on the ground in a position where his watch band had 
been dragged through the dirt.  


The representative contended that it should be explained why 
the veteran could be presumed to have consumed the contents 
of the four or five empty beer cans allegedly found in his 
pickup truck.  He argued that the evidence did not support a 
finding that he consumed their contents.  

He further noted that trooper JL made no mention of the 
presence of such beer cans in his report.  He also noted that 
Ensign MRM did not include the beer cans in the official list 
of inventory even though he had included other 
"insignificant items" such as one happy face button, one 
sponge, one green carpet piece, one hard rubber baseball, 
etc.  

The representative contended that it must be explained what 
direct, eye-witness account would be used to determine that 
the veteran's death was related to alcohol and that he fell 
out of his truck because of alcohol when the death 
certificate did not list alcohol as a contributing factor to 
his death, and when the official police report stated that he 
apparently fell out of the vehicle after opening the door but 
did not explain how the alcohol may have been a contributing 
factor.  

The representative contended that there were conflicting 
statements in the autopsy report, noting that the 0.33 
percent blood alcohol finding was different from the 0.32 
finding submitted by the Texas DPS, and that such a 
difference raised a question as to the validity and 
reliability of these tests.  

He also noted that there was no indication from the autopsy 
report that the veteran's urine was ever put through a 
chemical analysis, yet questioned how Dr. R. could conclude 
that the urine was negative for sugar.  The representative 
concluded that a chemical analysis therefore was conducted, 
therefore rendering questionable the entire results of the 
autopsy report.  

The representative, referring to "attachment 4" (which was 
not present in the claims folder at the time this memorandum 
was submitted and was only later submitted during the hearing 
in January 2000), noted that "the analysis sheet from the 
Texas DPS (attachment 4) states, ".....specimen in saccvani 
(sp?) tube without anticoagulant....."

The representative theorized that it appeared that the 
analysis was not actually performed until sometime between 
March 22, and March 26, 1980, between five and nine days 
after the blood sample was taken.  He noted that there was no 
anticoagulant in the tube to preserve the blood and that the 
blood samples were therefore unreliable.  

In support of his argument, the representative referred to 
"CLINICAL LABORATORY SCIENCE, 3rd Edition, chapter 2, page 
38," as stating that "....blood that is freshly drawn into a 
glass tube appears as a translucent, dark, red fluid.  In a 
matter of minutes it will start to clot, or coagulate forming 
a semi-solid jell like mass.  If left undisturbed in the 
tube, the mass will begin to shrink, or retract, in about one 
hour.  Complete retraction normally takes place within 24 
hours...."

Based on the above cited text, the representative concluded 
that the whole blood sample(s) taken from the veteran would 
not allow for a valid BAC test because the tests were 
conducted somewhere between five and nine days after it was 
drawn, and there was no preservative/anticoagulant in the 
tubes.  

The representative contended that VA had failed in its duty 
to assist by failing to request the blood samples as 
requested during the July 1981 personal hearing.  He also 
contended that they failed in their duty to assist by not 
attempting to obtain a statement or asking the widow to 
obtain a statement from the 7-Eleven clerk who reportedly saw 
the veteran after he left the party.  


The representative contended that even if the BAC level of 
0.33 percent were conceded, VA had no proof that the BAC 
caused his death or even contributed to it, and that there 
was no direct testimony as to the cause of the accident.  He 
contended that it was just as likely that something else was 
the proximate cause of his death; e.g. he swerved to miss an 
object in the road, lost control of his vehicle, and fell 
out, or that he was pushed out of the truck by a hitchhiker.  

The representative also noted the discrepancy with regard to 
the actual time of the accident, noting that one report 
listed it as 12:15AM and that another listed it as 1:00AM.  

The representative concluded that it appeared obvious that 
the veteran did not die in the manner ascribed by the 
official reports, contending that he was either severely 
beaten or murdered someplace other than where his body was 
found, taken onto the highway by his assailants, and dumped 
onto the highway to make it look as if there had been an 
accident.  

The record indicates that copies of records from the 
veteran's "C-File" at the RO in Houston were associated 
with the claims folder.  Many of these documents are 
duplicates of previous evidence already of record.  Those 
records that were not already of record are either 
administrative or procedural in nature.  

In January 2000 a hearing was held before the Board.  
Submitted during this hearing were multiple exhibits, some of 
which duplicate evidence already of record.  Those that do 
not are discussed below.  


Exhibit A is a copy of a document not previously of record.  
It is an almost illegible copy of a report whose source 
cannot be clearly identified.  It appears to be the document 
previously referred to by the representative as being an 
analysis sheet from the Texas DPS.  However, the sheet by 
itself does not clearly indicate its source as being from the 
Texas DPS.  

The report indicates that the veteran was dead on arrival and 
that alcohol was a suspected poison ("ETOH").  It indicates 
that the blood sample was obtained on March [redacted], 1980.  It 
indicates that the blood was obtained without cleaning the 
skin with alcohol, and it was noted that the specimen was in 
a tube (the type of which is specified but illegible) without 
anticoagulant.  The report was signed by RHB.  It is unclear 
what his position was.  Nor is it clear when or where this 
report was actually completed.  

Exhibits B, D, E, F, G, H, I, J, K, L, and M consist of 
evidence previously of record that was discussed above.  
Exhibit C appears to be the blood test result from the 
autopsy examination.  It is unclear from this report when the 
test was actually performed.  However, it indicates that the 
results of such testing were obtained or confirmed on March 
26, 1980, the date this document was signed by Dr. JCR, the 
autopsy examiner.  

The Board notes that at the top left of center is a set of 
numerals that read "10  04."  There appear to be two other 
figures to the right of this, but they are illegible.  The 
Board notes that the autopsy was reported as being performed 
on March [redacted], 1980 at 10:00AM.  

Exhibits N, O, and P are bar graphs charting violent crime 
rates in Texas cities, including Kingsville, between 1979 and 
1981.  Exhibit Q is a table charting violent crime rates from 
1977 to 1983 and between 1979 and 1981.  Exhibits R and S are 
maps of the area in which the veteran's death occurred.  

During the January 2000 hearing, the representative again 
contended that the veteran's blood sample was collected 
without coagulant or preservative.  Transcript, p. 5.  

The representative contended that Dr. JCR composed the entire 
document (Exhibit C) pertaining to the determination of blood 
alcohol content.  He contended that the normal procedure 
would be for him to fill it out and send it to the lab for 
certification of the result.  Tr., p. 6.  He also noted that 
this slip was "coincidentally" completed on the same date 
(March 26, 1980) as the letter from the Texas DPS reporting 
their blood alcohol findings.  Tr., pp. 5-6.  

Regarding the autopsy, the representative contended that the 
toxicology study was not completed until long after the 
original autopsy was completed (which was on the date of the 
veteran's death).  Id.  He noted that there was no mention in 
the autopsy report of analysis for blood alcohol content.  He 
concluded that the toxicology was an afterthought "added 
obviously after the autopsy was performed."  Id.  In this 
regard, he noted that the portion of the report pertaining to 
the toxicology results appeared to be indented slightly from 
the margin.  Tr., p. 6.

The representative then concluded that in light of the 
questionable procedures used by the Texas DPS (taking a 
sample without coagulant), and Dr. JCR's findings (which the 
representative presumed would have used anticoagulant if such 
a sample were indeed taken during the autopsy), the 
correlation between the results (0.32 and 0.33 percent) is 
surprising since one was taken without anticoagulant and the 
other presumably was.  Tr., p. 6.  He went on to imply that 
if one were to look at a report that stated 0.32 percent and 
wanted to "make up one" of their own, 0.33 "sounds good."  
He again noted that both results were dated 
"coincidentally" on the same date, and implied that the 
reason for this is because Dr. JCR filled out the "slip 
himself on a prestamp form."  Tr., pp. 6-7.  

The representative contended that Ensign MRM's finding of 
four or five beer cans in the veteran's truck as part of his 
personal inventory investigation was inconsistent with his 
earlier inventory of personal items, which was noted as being 
very detailed and did not include the empty beer cans as part 
of the list.  Tr., pp. 7-8.  He further noted that the 
inventory was not conducted until three days after the 
accident and that the truck was kept in a location which was 
totally unsecure and in an area of town frequented by 
transients.  Tr., p. 8.  

The representative further noted that the Texas State trooper 
did not mention the four or five beer cans in his report, and 
that he merely documented that all items were neatly 
arranged.  Tr., p. 8.  

The appellant testified that she was employed as a private 
duty nurse or registered nurse (RN) on March [redacted], 1980 and 
confirmed that she had some background in medical training, 
and that she was a RN in the state of Texas.  Tr., pp. 9-10.  

The appellant testified that her husband's watch was given to 
her from the naval base and that it remained in the container 
in which it was sent.  She reported noting material in the 
bottom of the bag or container which the representative 
termed as being an unusually high amount of geoscopic 
material or sand.  Tr., pp. 10-11.  The appellant indicated 
that she could not find such material at the location where 
the veteran's body was found, noting that there was no gravel 
or sand around there with nothing but dirt on both sides of 
the road.  Tr., p. 11.  She reported collecting a sample from 
the site.  Tr., p. 12.  

The representative then noted the statement from GJ noting 
that the two samples appeared to be significantly different 
from each other.  Tr., p. 13.  The appellant opined that this 
meant that the accident did not happen "the way they said it 
did."  Id.  

The appellant testified that she was nervous and upset during 
the previous hearing and that she told her representative 
things about the events leading up to the accident that he 
did not "put in there."  Tr., p. 14.  

The appellant reported telling the representative that the 
veteran had told her the week of his death that he was being 
followed for some reason or other, and that he had seen a 
pickup truck following behind him almost constantly and that 
he was later being followed by a maroon car with the same 
individual driving who had been following him in the truck.  
Tr., pp. 14-15.  

The appellant indicated that he saved over $200.00 in cash 
when he cashed his check, and indicated that he was saving 
this money to purchase a gun because he did not feel safe.  
Tr., p. 15.  She testified that he kept the money in his 
pocket in a gold money clip.  Tr., pp. 15-16.  She indicated 
that neither the money nor the money clip were returned to 
her following his death.  Tr., p. 16.  

The appellant indicated that the veteran had attended the 
party on March 16, 1980, but that he had to get up early the 
next morning to attend to his responsibilities as the main 
dietitian and manager of the cafeteria.  Tr., pp. 17-18.  She 
testified that the veteran had told her before leaving for 
the party that he was not going to stay long.  Tr., p. 19.  

The appellant testified to speaking with LJ after the 
veteran's death.  She testified being told by LJ that the 
veteran had been offered a drink but that he stated that he 
did not touch hard liquor but would like some red wine.  LJ 
reportedly stated that they did not have red wine but offered 
to go to the 7-Eleven to get him a small bottle.  They did 
this and poured him about four ounces of wine and a glass of 
ice water.  Tr., p. 19.  



The appellant testified that the veteran also helped LJ mop 
and wax her kitchen while he was at the party.  Tr., p. 20.  
She testified to being told by LJ that the veteran, as he was 
leaving, stated that he was going to pick up a package of 
cigarettes and maybe a diet Pepsi or Coke and that he was 
going to go to the base.  She also stated that LJ reported 
that he did not appear drunk.  Tr., p. 21.  

The representative next referred to testimony from the 
previous hearing in which it was suggested that she obtain a 
statement from a 7-Eleven employee.  He then asked the 
appellant if she had done this.  Tr., p. 22.  The appellant 
responded that she had tried to but that she was informed 
from the manager that she was no longer working there and did 
not know where she was.  Id.  

The appellant testified to examining the veteran during the 
funeral and finding a "big bruise" on his cheek, a black 
left eye, and a big bump the size of an egg on the left side 
of his head.  Tr., pp. 22-23.  

The appellant and representative appeared to again indicate 
that VA had failed in its duty to assist by failing to notify 
the appellant that a fee was required to obtain the report of 
the blood test from the DPS (pursuant to the request for such 
records during the 1981 hearing).  Tr., pp. 25-26.  

The next set of testimony was provided by Dr. JG, Ph.D.  Dr. 
JG testified that he was employed at the University of South 
Dakota and that he taught in the criminal justice program 
there.  He reported that he had received a Ph.D. in Sociology 
with specialization in criminal justice studies.  He reported 
that he had taught at the University of South Dakota for 
approximately seven years and that he had previously taught 
in the sociology department at Central Michigan.  Tr., p. 28.  

Dr. JG stated that he testified in approximately two-dozen 
criminal-related court matters and was also a certified 
consultant with the National Institute of Corrections.  He 
testified that he provided consulting services to a variety 
of criminal justice agencies, such as police organizations, 
courts, corrections services, and "so forth."  Id.  

Dr. JG indicated that he was a criminologist and stated that 
a criminologist is someone trained to look at the causes and 
consequences of crime, "particularly statistical analyses, 
demographic information, and the social aspects of the 
institutions that are-that are created to deal with it."  
Id.  With regard to the current issue on appeal, he certified 
that he had reviewed the claims folder and conducted an 
analysis of the uniform crime reports regarding crime levels 
even at the city level.  He stated that he examined the 
reports for the year in question, 1980, as well as years 
prior to and after 1980.  Tr., p. 29.  

Dr. JG opined that Kingsville was essentially undergoing a 
crime wave, particularly in terms of violent crimes in 1979, 
1980, and 1981, and that the trends of this city far exceeded 
the rates and the trends in comparable cities during this 
time.  Tr., p. 30.  

Dr. JG stated that he had reviewed the various incident 
reports and concluded that the body was discovered at 
approximately 12:15AM.  He based his conclusion on the Field 
Investigator's Report because such a report would have been 
conducted closest to the discovery of the body.  He 
elaborated that the accident occurred in a rural area and 
that it was likely that the deputy sheriffs would have been 
the first on the scene, rather than the State police.  Tr., 
p. 33.  He concluded that the Texas DPS report that the 
accident occurred at 1:00AM was erroneous.  Id.  


Dr. JG then went on to opine that there were other 
deficiencies in the Texas DPS accident report.  He noted that 
the report was very short and drew a conclusion (that the 
veteran appeared to be under the influence of alcohol) 
unsupported by any additional information obtained at the 
scene.  He noted that a conclusion in itself without 
elaboration (e.g. the strong smell of alcohol or beer cans in 
the car) was unusual, and that he would have given such a 
report an F if he had received it from one of his students.  
Tr., p. 35.  

Regarding the autopsy report, Dr. JG noted that the apparent 
bite mark found during the examination was unusual and 
atypical, and that such a sign, if he were an investigator, 
would have been a red flag to at least wonder where it came 
from.  Tr., pp. 36-37.  

Dr. JG noted that the early investigators concluded that the 
veteran had been run over by his own vehicle even prior to 
receiving results of the BAC or the autopsy report, and 
opined that the case was closed very quickly, noting that 
having done so closed the possibility of exploring any other 
alternative explanations.  Tr., pp. 37-38.  

Dr. JG concluded that it was more likely that the veteran was 
the victim of a violent crime.  He based this conclusion on 
the anomalies, inconsistencies, and shortcomings in the 
initial investigation, noting that these factors taken 
together suggested that other explanations were not 
investigated.  He then cited to evidence in support of his 
conclusion that it was more likely that a violent crime had 
occurred.  Such evidence included the missing money, the 
location of the vehicle where it ended up, the different 
materials from the watch versus where the body was found, the 
veteran's statements of fear for his safety, the high crime 
rate, and the extremely low probability of the type of motor 
vehicle accident that was reported.  Tr., p. 39.  



Dr. JG then stated that he had more than a reasonable doubt 
that the veteran's death was caused by his being so drunk 
that he fell out and rolled over himself.  Tr., p. 39.  

Dr. JG later specifically commented on the anomalies 
regarding the blood alcohol content findings.  He noted that 
a 0.3 level was termed as a hospital run in common law 
enforcement parlance, and that people at that level are 
generally comatose or close to it.  He indicated that, given 
the lack of a history of chronic alcohol abuse, someone with 
a 0.33 alcohol content that was able to drive a truck would 
be a red flag to him.  Tr., p. 43.  

In April 2001 the appellant's representative submitted 
another memorandum.  He noted that all relevant and available 
evidence was of record, and did not believe that a remand to 
the RO was needed in this case.  

The representative questioned the Board's previous decision 
(later vacated).  He contended that the Board did not 
adequately explain why, in light of the fact that there were 
no eyewitnesses to the incident causing death, it believed 
that the veteran's willful misconduct caused his death.  

"The statistical anomaly that one is to believe that [the 
veteran] willfully got into his truck drunk, intentionally 
opened the door, fell out of the truck, and was run over by 
it with the express intention of being killed, coupled with 
the lack of eye witnesses to the event causing [the 
veteran's] death combine to raise at the very least, a 
reasonable doubt as to whether alcohol was the immediate or 
proximate cause of his death."  The representative again 
noted that the death certificate did not mention alcohol as a 
factor in the veteran's death.  


Criteria

New and Material Evidence

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 20.1105 (2000).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).







In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (2000).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).  


Willful Misconduct and the Line of Duty

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303 (2000).  

"Service-connected" means that such disability was incurred 
or aggravated in line of duty in the active military, naval, 
or air service.  38 C.F.R. § 3.1(k) (2000).

An injury incurred during active military, naval, or air 
service "will be deemed to have been incurred in line of 
duty" unless such injury "was a result of the person's own 
willful misconduct."  38 U.S.C.A. § 105(a) (West 1991).  

In line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  38 C.F.R. §§ 3.1(m), 3.301(a) (2000).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action, that involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences, 
and will not be determinative unless it is the proximate 
cause of injury.  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  See 38 C.F.R. § 3.1(n) (2000).  


The Court has held that "willful misconduct" involves an act 
of conscious wrongdoing or known prohibited action or 
deliberate or intentional wrongdoing and it must be the 
proximate cause of the injury, disease or death.  Forshey v. 
West, 12 Vet. App. at 73 (citing 38 C.F.R. § 3.1(n)(1), (3) 
and Daniels v. Brown, 9 Vet. App. 348, 350-51 (1996).

Black's Law Dictionary defines proximate cause as "[t]hat 
which, in a natural continuous sequence, unbroken by any 
efficient intervening cause, produces injury, and without 
which the result would not have occurred."  Black's Law 
Dictionary at 1225 (6th ed., 1990); see Forshey v. West, 
12 Vet. App. at 73-74 (relying on Black's Law Dictionary 
definition of "proximate cause").

If intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered to be the result of the person's own willful 
misconduct.  Forshey v. West, 12 Vet. App. at 74 (citing 
38 C.F.R. §3.301(c)(2) (1998) and Gabrielson v. Brown, 7 Vet. 
App. 36, 41 (1994).

The Court has held that 38 U.S.C. § 105(a), establishes a 
presumption in favor of a finding of line of duty unless an 
exception such as willful misconduct does apply.  A finding 
of "willful misconduct" negates the "line of duty" 
presumption.  Smith v. Derwinski, 2 Vet. App. 241, 244 
(1992).  

The Court has held that the VA must establish that denial of 
the claim is justified by a preponderance of the evidence.  
Forshey v. West, 12 Vet. App. 71, 73 (1998); Smith, supra.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently established a more stringent 
standard for rebutting the line of duty presumption.  It held 
that the clear and convincing evidence standard was required 
to rebut the in the line of duty presumption under 
38 U.S.C.A. § 105.  


The Federal Circuit Court noted that the clear and convincing 
standard exceeds the limits of a preponderance standard but 
falls short of the exacting reasonable doubt standard in 
criminal cases.  It noted that the clear and convincing 
standard is used in circumstances where particularly 
important individual interests are at stake that are 
substantially more important than the mere loss of money or 
where there are accusations of quasi-criminal wrongdoing.  
Forshey, supra (citing to Addington v. Texas, 441 U.S. 418, 
423-425 (1979)).  

The Board observes that by preponderance of the evidence is 
meant that the truth of the fact in controversy is "more 
likely than not."  See Aguilar v. Derwinski, 2 Vet. App. 21, 
23 (1991).  Conversely, "clear and convincing" is meant 
that there is a "reasonable certainty of the truth of the 
fact in controversy."  See Vanerson v. West, 12 Vet. 
App. 254 (1999).  

However, a petition to rehear the appeal en banc was granted, 
and, in February 2001, the Federal Circuit withdrew its 
previous opinion.  Forshey v. Principi, No. 99-7064 (Fed. 
Cir. February 5, 2001).  

Therefore, as of the date of this decision, the standard 
currently in effect for rebutting the line of duty 
presumption is the preponderance of the evidence standard.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id; see Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. February 22, 2001).  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  


The veteran has been provided with notice of what is required 
to substantiate her claim.  By virtue of the Statement of the 
Case and other rating determinations issued during the 
pendency of the appeal, the appellant and her attorney were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  In this regard, the representative most recently 
conceded that all relevant and available evidence was of 
record.  

However, the Board notes that breaches of the duty to assist 
have previously been asserted.  Such contentions must still 
be addressed.  

It has been contended that VA had breached its duty to assist 
by failing to request the blood samples as requested during 
the July 1981 personal hearing.  However, the record shows 
that the RO specifically requested all available records 
pertaining to the blood test, and that the DPS eventually 
responded by sending a report stating what the results of the 
blood specimen were (0.32 percent).  

It has been contended that VA failed its duty to assist the 
appellant by not obtaining a statement from the 7-Eleven 
employee.  However, the record shows that the appellant was 
asked if she could obtain such a statement during the 1981 
hearing, and she indicated that she could.  Tr., p. 8.  There 
is no indication that she obtained such a statement, and, 
during the January 2000 hearing, testified that she had 
attempted to obtain such evidence but had been told that the 
employee no longer worked there, and did not know where she 
was.  Tr., p. 22.  

Thus, the duty to assist does not attach to obtaining a 
statement from this individual because the appellant's 
statements establish there is no reasonable possibility that 
such a statement could be obtained.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(a)(2)).  

With regard to the retrieval of relevant records, the record 
should show at least the possibility that the records exist.  
The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); see e.g., Counts v. 
Brown, 6 Vet. App. 473, 476 (1994).  

The appellant has not indicated the existence of any relevant 
evidence that has not already been requested and/or obtained 
by the RO.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist the appellant as mandated by 
the VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the appellant.  


In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the appellant under this new legislation.  
Moreover, the appellant has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the appellant will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of the appellant's 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Furthermore, the Board notes that the appellant's 
representative waived the right to due process under the VCAA 
in his most recent memo.  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.  


I.  Whether New and Material Evidence has 
been Submitted to Reopen a Claim of 
Whether the Veteran's Death was the 
Result of His Willful Misconduct.

The appellant seeks to reopen her claim to determine whether 
the veteran's death was the result of his willful misconduct.  
The Board declined to reopen this claim in June 1991.  When a 
claim is finally denied by the Board, it may not thereafter 
be reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. § 7104(b).

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  


In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

Review of the Board's June 1991 findings show, in essence, 
that it found no new and material evidence had been submitted 
to reopen the appellant's claim to determine whether the 
veteran's death was the result of his willful misconduct.  

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
the blood test report from Dr. JCR, signed March 26, 1980 
(Exhibit C), a report (Exhibit A) regarding the nature of a 
blood sample taken on March [redacted], 1980, a field investigator's 
report date from March 1980, statements from a physician (Dr. 
LRW) and a criminologist (Dr. JG), statements from the 
appellant's representative, and testimony and statements 
provided by the appellant during the January 2000 hearing.  

None of the above-mentioned records were of record prior to 
the June 1991 Board decision.  Nor do they merely duplicate 
evidence already of record; they contain evidence regarding 
the issue at hand not previously of record.  Since there is 
no other such evidence in the record, these statements are 
neither duplicative nor cumulative, and therefore constitute 
new evidence.  


The records contemporaneous to the veteran's death and the 
statements provided by Dr. JG and Dr. LRW bear directly and 
substantially upon the specific issue being considered in 
this case because they address, in one way or another, the 
issue at hand; whether the veteran's death was due to his 
willful misconduct.  Such evidence is significant and must be 
considered in order to fairly decide the merits of the claim.  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  


II.  Whether the Veteran's Death was the Result of His 
Willful Misconduct

In the instant case, the Board notes that the veteran was in 
active service at the time of his death, and thus, by 
operation of 38 U.S.C.A. § 105(a) (West 1991), his death is 
deemed to have been incurred in line of duty unless it is 
shown by a preponderance of the evidence that he engaged in 
willful misconduct, and that such misconduct proximately 
caused his death.  See Smith, 1 Vet. App. at 244.

The Board concludes at the outset that a preponderance of the 
evidence establishes that the veteran's death was the 
proximate result of his own willful misconduct, and therefore 
not in the line of duty.  Indeed, the Board is of the opinion 
the evidence is clear and convincing that the veteran's death 
was the proximate result of his own willful misconduct, if 
such a standard were applicable to the line of duty 
presumption.  That is, there is a reasonable certainty that 
the veteran's death was the proximate result of his own 
willful misconduct or abuse of alcohol.  See Vanerson, supra.  

The evidence as discussed above clearly establishes that the 
cause of the veteran's death proximately resulted from his 
willful misconduct, or his abuse of alcohol.  

In his accident report, JL noted that the veteran appeared to 
be under the influence of alcohol and concluded that this 
influence contributed to the accident.  This opinion was 
corroborated by medical evidence establishing that the 
veteran had a BAC of .32 to .33 at the time of death.  A slip 
signed by the autopsy examiner, Dr. JCR, on March 26, 1980, 
noted that the veteran's blood alcohol was 0.330 percent.  In 
a March 28, 1980 letter the Texas DPS notified trooper JL 
that the blood alcohol specimen contained 0.32 percent 
alcohol by weight.  

In an October 1982 letter addressed to the appellant, Dr. JCR  
again reported that the veteran's postmortem blood alcohol 
level was 0.330 percent.  This same figure is also contained 
in one of the copies of the autopsy report on file.  He 
concluded that the veteran was significantly under the 
influence of alcohol at the time of his death and that there 
was no doubt that the veteran's high level of blood alcohol 
was the single factor responsible for the traffic fatality 
(emphasis added).  

In addition, the evidence sufficiently establishes that there 
was no intervening event which would sever the causal 
connection between the veteran's abuse of alcohol and his 
death.  JL's accident report documented that the weather was 
clear and dry, and that the road was made of pavement.  He 
noted that there was no evidence of "violate" conduct 
(other records have also made this type of finding).  He also 
did not note any defects with the automobile, or any other 
factors for that matter, as contributing to the accident.  

In the April 21, 1980 investigation report, Ensign MRM also 
found that the weather was clear and dry the night of the 
accident, with good visibility for night conditions.  

He noted that the veteran's blood alcohol content at the time 
of the accident was found to be 0.32 percent, and that 
trooper JL had concluded that the veteran was under the 
influence of alcohol.  Most importantly, he concluded that 
the accident did not result from mechanical failure and that 
mechanical deficiencies did not contribute to the accident.  
He concluded that it was probable that the veteran's ability 
to operate a motor vehicle was impaired by the consumption of 
alcohol.  

And as was stated above, Dr. JCR specifically concluded that 
the veteran was significantly under the influence of alcohol 
at the time of his death and that there was no doubt that the 
veteran's high level of blood alcohol was the single factor 
responsible for the traffic fatality (emphasis added).  

Such evidence clearly establishes that the cause of the 
veteran's death was the proximate result of his abuse of 
alcohol and that there were no intervening events to sever 
the causal connection between the two.  

As the evidence establishes that the veteran's blood alcohol 
level was measured at 0.32 and 0.330 percent at the time of 
his death; driving conditions were noted as being clear, dry, 
with good visibility, and the truck was found to not have any 
mechanical defects that contributed to the accident; three 
individuals involved directly with the case (trooper JL, 
Ensign MRM, and Dr. JCR) opined that he was under the 
influence of alcohol at the time of his death; and indicated 
(particularly Dr. JCR) that such impairment was responsible 
for the accident and fatality, the Board concludes that a 
preponderance of the evidence demonstrates that the veteran's 
intoxication was the proximate and immediate cause of his 
death.  The Board is also of the opinion that the evidence 
demonstrates with a reasonable certainty (i.e. is clear and 
convincing) that the veteran's intoxication was the proximate 
and immediate cause of his death.  38 C.F.R. §§ 3.1(n) and 
3.301(c)(2); see Forshey, Vanerson, supra.  

The appellant has made numerous and varied contentions 
disputing the credibility or probative value of the above-
cited evidence.  In general, she has done this by questioning 
the actual credibility of the above evidence, and by offering 
contentions and evidence in favor of another theory 
supporting her contention that the veteran did not die as a 
result of his own misconduct.  

However, the Board finds that the probative value of these 
contentions and supporting evidence are of very limited or no 
weight, and are insufficient to overcome or even bring into 
any degree of doubt the evidence cited to above.  

Validity of the Accident Investigation

The credibility of trooper JL's accident report as well as 
the overall investigation of the accident has been 
questioned.  More specifically, it has been contended that 
his report was cursory, incomplete, and conclusory.  

In particular, Dr. JG has opined that the report drew 
conclusions without elaboration and made the conclusion prior 
to the completion of the autopsy report.  It has been 
contended that this closed the possibility of exploring other 
possible theories or explanations as to how the veteran died.  

The above contentions are without any significant probative 
weight as to the issue at hand.  Even presuming that JL's 
report was not as detailed as it could have been and 
therefore appeared conclusory as to the conclusion regarding 
alcohol use, the Board notes that his conclusion was later 
corroborated by the subsequent clinical and other competent 
evidence establishing the veteran was under the influence of 
alcohol and that this contributed to his accident.  In 
particular, trooper JL's conclusion is corroborated by the 
blood tests finding his BAC to be elevated to 0.32 and 0.330 
percent, and it is further corroborated by the conclusions of 
Ensign MRM and Dr. JCR.  

Furthermore, contrary to the appellant's and Dr. JG's 
assertions, the record indicates that an alternative 
explanation like foul play was considered and that witnesses 
at the accident and at the party were interviewed.  
Specifically, trooper JL indicated that there did not appear 
to be evidence of "violate" conduct on his examination of 
the truck.  This was reiterated in the newspaper article 
detailing the accident.  The Kingsville NAS concluded that 
there was no evidence of foul play, and the autopsy report 
indicated that the veteran's body had been specifically 
evaluated for defense wounds to the hands and that such 
wounds had not been found.  

As to the witnesses, the record shows that individuals were 
interviewed who saw the veteran at the party as well as the 
individual who was the second person to arrive at the 
accident scene.  Therefore, contrary to the appellant's 
assertion, the record indicates that a thorough investigation 
was conducted that included interviewing witnesses and the 
exploration of other possible explanations for the accident 
and death.  


Validity of the BAC Levels

The appellant has also disputed the reliability of the blood 
test results.  It has been contended by the appellant's 
representative that the Texas DPS blood sample did not 
contain preservative or coagulant, was not tested until 
several days after the actual sample was taken on March [redacted], 
1980, and that the blood sample and test results from the 
Texas DPS were therefore unreliable.  

In support of his contention, the representative cited to a 
document which indicated that a blood sample taken from the 
veteran was secured in a tube without anticoagulant.  

In support of his argument, the representative cited to 
"CLINICAL LABORATORY SCIENCE, 3rd Edition, chapter 2, page 
38," as stating that "blood that is freshly drawn into a 
glass tube appears as a translucent, dark, red fluid.  In a 
matter of minutes it will start to clot, or coagulate forming 
a semi-solid jell-like mass.  If left undisturbed in the 
tube, the mass will begin to shrink, or retract, in about one 
hour.  Complete retraction normally takes place within 24 
hours...."

Based on the above cited text, the representative concluded 
that the whole blood sample(s) taken from the veteran would 
not allow for a valid BAC test because the tests were 
conducted somewhere between five and nine days after they 
were drawn, and there was no preservative/anticoagulant in 
the tubes.  

First, the Board notes that the appellant's representative is 
not competent by himself to make a medical conclusion.  While 
a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Second, the treatise cited to in support of his contention 
does not specifically render an opinion as to the necessity 
of using anticoagulant in a blood sample or the impact of not 
using an anticoagulant on the reliability of a blood test.  
Such treatise evidence is therefore too general and 
inconclusive to be of any probative weight or support to the 
representative's theory.  See Wallin v. West, 11 Vet. 
App. 509, 513 (1998);  Sacks v. West, 11 Vet. App. 314, 317 
(1998)

However, the Board notes that Dr. LRW did indicate that a 
whole blood (in contrast to a serum sample) sample would 
require preservative.  Nevertheless, there is no indication 
from the record as to what kind of sample was made.  There is 
no evidence documenting that the sample was whole or serum.  

Thus, the representative's contention is based on an 
assumption that the blood sample was whole.  Such a finding 
is not documented in the evidence of record.  His 
contention/theory is therefore without probative value as it 
is based on his own unsupoorted speculation and presumptions.  

More significantly, even assuming that the DPS blood sample 
was whole and taken without anticoagulant, there is no 
evidence indicating that there was a five to nine day delay 
before the sample was actually tested.  The representative's 
contention in this regard is again nothing more than remote 
speculation based on unsupported presumption.  

The evidence of record shows that the blood sample was 
forwarded on March [redacted] by trooper JL for analysis.  In a March 
28 letter, trooper JL was notified that the veteran's blood 
specimen contained 0.32 percent alcohol by weight.  The fact 
that the letter was dated March 28, 1980 does not establish 
that the testing was not performed until this date or that 
there was a delay in testing.  It merely establishes the date 
the letter was sent.  It did not indicate when the testing 
was actually performed.  Nor is there any documentation in 
the record of when the testing was actually performed.  
Therefore, the representative's contentions in this regard 
amount to nothing more than remote speculation, and have no 
probative value.  

Furthermore, the Board again notes that the representative is 
not competent to render an opinion that a blood test would be 
unreliable if there were in fact a five to nine day delay 
between the taking of the sample and the actual testing.  See 
Espiritu, supra.  Nor is there a competent medical opinion of 
record indicating that such a delay would render the test 
unreliable.  


Dr. JG, Ph.D. has also questioned the validity or accuracy of 
the blood tests.  In his March 1997 memorandum, he noted that 
the BAC levels recorded were extremely elevated and did not 
correspond with eyewitness reports who last saw the veteran 
alive.  He noted that an individual with the levels recorded 
would be exhibited by extreme intoxication, which was not 
described by the eyewitnesses.  He noted that the only 
alternative explanation would be chronic alcoholism which was 
not identified in the investigation.  He re-asserted some of 
these contentions during the January 2000 hearing.  Tr., p. 
43.  

Dr. JG's opinion with regard to the validity of the blood 
tests/BAC levels is of little if any probative value.  It is 
questionable whether Dr. JG is competent to provide an 
opinion as to the validity of BAC testing.  His Ph.D. is in 
sociology with a specialization in criminal justice studies.  
He reported that he was a criminologist and stated that such 
individuals conducted analyses of statistics, demographics, 
and social aspects in evaluating the causes and consequences 
of crime.  He is not a trained physician nor did he indicate 
that he has been trained in the analysis of blood tests or 
their results.  

Even if Dr. JG's competence to opine on such an issue were 
presumed, the probative value of his opinion would still be 
of little or no value as he did not address all the pertinent 
evidence of record.  

Specifically, his conclusion rests in large part on the 
eyewitness accounts of the veteran's alcohol consumption and 
his appearance during the party.  It rests upon eyewitness 
accounts that are not entirely consistent; people interviewed 
shortly after the accident stated that he had consumed four 
or five beers, while it was later stated that he only had one 
glass of wine.  





Furthermore, while competent to testify as to his appearance 
at the party and to what he consumed, these lay people were 
not competent to assess whether the veteran was in fact 
legally under the influence of alcohol at the time of the 
party.  

The BAC levels are medical evidence of the veteran's level of 
intoxication.  While the witnesses at the party would have 
been competent to comment on his appearance at the time of 
the party, they were not competent to make a medical 
conclusion as to his actual BAC level at the time of the 
party, and certainly were not competent to discuss his 
alcohol consumption after he left the party.  

More significantly, these eyewitness reports cannot account 
for the veteran's actions following his departure from the 
party.  In rendering his opinion, Dr. JG failed to take into 
account the gap in time between the eyewitness accounts and 
his death, which (as will be discussed below) was anywhere 
from 15 minutes to one hour and fifteen minutes.  He merely 
contrasted the blood alcohol levels taken at death with what 
eyewitnesses reported seeing at the party.  

The blood tests were taken after the veteran's death and 
would therefore account for the veteran's alcohol consumption 
over the entire period leading up to the veteran's death, not 
just his time spent at the party.  Dr. JG did not attempt to 
address this.  

Thus, Dr. JG's opinion on the validity of the BAC level is 
without probative value because it is based on the statements 
of people who would not even be competent to discuss his BAC 
level; who saw the veteran for a limited period of time 
during the party; and who would therefore be unable to 
account for his level of alcohol consumption after he left 
the party, and before he arrived as well.  


In other words, Dr. JG's noted discrepancy between eyewitness 
accounts and BAC levels taken after the veteran's death does 
not establish that the BAC levels were invalid since there is 
a time gap not covered by such eyewitness accounts.  It 
therefore fails to lessen the probative value of these test 
results.  

Furthermore, the Board notes that Dr. JCR specifically 
concluded that the blood alcohol level was 0.330 percent and 
that this level of alcohol was the sole cause of the 
veteran's traffic fatality.  As will be discussed below, 
there is no indication that the blood test performed by Dr. 
JCR was invalid.  Further, his opinion outweighs Dr. JG's 
opinion since it was made by a physician (Dr. JCR) who 
actually examined the veteran and is trained in the 
administration of blood tests; he was the physician who 
performed the autopsy and toxicology study on the veteran.  

For similar reasons, Dr. LRW's statements concerning an 
individual's BAC following the consumption of four or five 
beers are of limited probative value, at least in terms of 
establishing that the BAC was inaccurate or invalid.  In 
fact, it appears, the Dr. LRW's opinions support the validity 
of the blood test results.  

Dr. LRW wrote in July 1996 that the consumption of four beers 
in four hours would result in a BAC of 0.057 percent and that 
the BAC would be 0.078 percent for the consumption of five 
beers.  He concluded that a BAC of 0.33 percent would require 
the consumption of considerably more alcohol or a steady 
ingestion over a much longer period of time.  

Such a conclusion could only be applied to the veteran's 
level of alcohol consumption during the party.  As Dr. LRW 
stated, "To be any more specific would be pure conjecture."  


Therefore, such evidence is of limited probative value 
because it addresses only the veteran's blood alcohol level 
from his alcohol consumption at the party.  The blood tests 
performed by the Texas DPS and the coroner were conducted 
after the veteran's death and therefore account for his 
alcohol level during and after his departure from the party.  

In addition, the Board notes that Dr. LRW did not appear to 
question the validity of the blood tests, and in fact 
appeared to support them.  While he did state that 
calculations of blood alcohol levels were fraught with a good 
deal of uncertainty, he appeared to make this conclusion only 
in the general context of a suggestion that absolute 
statements of levels could not be made, noting that 
absorption rates varied markedly from individual to 
individual.  

Dr. LRW did not make a specific conclusion as to the validity 
or reliability of the blood tests performed by the Texas DPS 
or the coroner.  To the contrary, Dr. LRW noted that the two 
blood alcohol tests showed remarkable interlaboratory 
correlation, and went on to state that the presence of 
alcohol in the veteran's blood was corroborated by these two 
separate laboratories.  

It has also generally been contended that the BAC level was 
inconsistent with the veteran's history of drinking and his 
general character.  The Board does not question such 
evidence, nor does it question the character of the veteran 
or of his service, which the evidence shows to have been 
exemplary.  

However, such general statements about his character and 
drinking habits cannot lessen the probative value of the BAC 
results and the corresponding medical opinions supporting 
such findings; namely, Dr. JCR, as well as Dr. LRW.  This is 
specific medical evidence concerning the veteran's condition 
at death.  

General lay statements about the veteran's history of 
drinking cannot sufficiently bring into question such medical 
evidence, particularly where such medical evidence is 
internally consistent and corroborated, and there is no other 
competent, probative evidence which contradicts such 
findings.  

Autopsy Report and Associated Blood Test: Validity

The appellant has also questioned the validity of the autopsy 
report and blood test performed during the autopsy.  It was 
suggested by the appellant in July 1989 that the autopsy 
examiner had never taken a blood sample and had filled out 
the results fraudulently by merely parroting the DPS blood 
test results.  

During the January 2000 hearing, the appellant's 
representative appeared to make a similar contention, 
suggesting that if one wanted to make up a figure, that a 
0.33 percent finding would seem reasonable in light of the 
previous 0.32 percent finding.  Tr., p. 6.  

In support of this apparent contention, the representative 
noted that the laboratory slip provided to Dr. JCR by a local 
hospital where he works was "coincidentally" dated on the 
same day as the date of the report of blood alcohol content 
sent by the Texas DPS; March 26, 1981.  Tr., pp. 5-6.  He 
also noted that Dr. JCR appeared to have composed the entire 
autopsy slip and contended that this was not the normal 
procedure.  Tr., p. 6.  He went on to contend that the 
toxicology study was not completed until long after the 
original autopsy was completed, noting that there was no 
mention in the autopsy report of analysis for blood alcohol 
content.  He concluded that the toxicology report was an 
afterthought added after the autopsy report.  Tr., pp. 5-6.  
He noted that the portion of the report pertaining to the 
toxicology results appeared to be indented slightly from the 
margin.  Tr., p. 6.  In general, the representative has 
questioned the reliability of the blood test results from the 
autopsy report.  


The record shows that a slip was completed by Dr. JCR, dated 
March 26, 1980 that documented the results of the blood test.  
Contrary to the representative's contention, this result was 
not "coincidentally" dated on the same day as the date the 
Texas DPS report was sent out.  The Texas DPS report was 
dated on March 28, 1980.  

The autopsy report that was first received by the RO did not 
document the results of the blood test.  A subsequent copy of 
the autopsy report did document the results.  The Board is of 
the opinion that such evidence does not establish the Nueces 
County Medical Examiner (Dr. JCR) performed the blood test 
after already having completed the original autopsy.  The 
March 26, 1980 document/slip merely indicates the date the 
results of the test were noted by Dr. JCR  There is no 
indication in the record when the test was actually 
performed, or that it was performed after the original 
autopsy was completed.  

Nor is there evidence beyond the speculation of the appellant 
and her representative that Dr. JCR did not conduct a blood 
test and merely made up the results by "parroting" the 
Texas DPS report or that he conducted the testing improperly.  
The fact that one autopsy report did not have the toxicology 
report while another copy did, and the fact that the slip 
with the blood test results was not signed until March 26, 
1980 does not establish that Dr. JCR did not ever perform a 
blood test and made up the results, or that he performed the 
blood test only as an afterthought.  In fact, the blood test 
slip had the typed numerals "10 04" at the top of the 
report which is consistent with the time of the actual 
autopsy which was noted as being performed at 10:00AM.  





The above evidence could also be interpreted as indicating 
that the results of the blood test did not become immediately 
available and that the autopsy report was amended when they 
did.  Therefore, the appellant's assertions are mere 
speculation unsupported by actual evidence.  

In this case, there is therefore no evidence supporting the 
contention that Dr. JCR, the Nueces County Medical Examiner, 
made up the blood test results or performed any blood testing 
in an improper manner as has been suggested by the appellant 
and her representative.  

The appellant (an RN) has also contended that the veteran's 
urinary bladder would have been positive for sugar if he had 
been drunk, and that the autopsy report showed that his urine 
was negative for sugar.  She similarly contended that the 
veteran's liver would have shown signs of alcohol use and 
that the autopsy report did not reflect such a positive 
finding.

The probative value of the appellant's contention regarding 
the urine is outweighed by the opinion of a physician, Dr. 
LRW.  In his July 1996 letter, Dr. LRW specifically noted 
that the absence of sugar in the veteran's urine was not 
significant, writing that blood sugar levels with alcohol 
consumption vary with the individual, and may be high, low, 
or normal, depending on the person's nutritional state and 
other factors.  

The appellant's contention regarding the liver is outweighed 
by Dr. JCR's conclusion that the veteran was intoxicated and 
that his blood alcohol level was the sole cause of the 
traffic fatality.  

This is because Dr. JCR actually conducted the examination of 
the veteran and performed the blood work that revealed the 
BAC level of 0.330 percent.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that it is not error for the 
Board to favor the opinion of one competent medical expert 
over that of another when the Board gives adequate statement 
of reasons and bases).  


Gap of Time

Regarding the above-mentioned gap of time, the appellant 
testified in 1981 and again in January 2000 that the veteran 
stopped at a 7-Eleven following his departure from the party.  
She reported being told this by an employee of 7-Eleven.  

During the 1981 hearing she testified that the veteran 
stopped at a 7-Eleven following his departure from the party.  
She stated that an employee of the 7-Eleven told her that the 
veteran bought a pack of cigarettes and that he did not 
appear to have been drinking.  Tr., p. 8.  She re-asserted 
this during the January 2000 hearing.  Tr., p. 21.  An actual 
statement from the 7-Eleven employee is not of record.  

The Board again notes that it has been determined that there 
is no reasonable possibility of obtaining a statement from 
the 7-Eleven employee.  

The appellant's contentions of what was told to her by this 
employee are of little or no probative value because her 
testimony as to the 7-Eleven employee's statements are vague 
and non-specific.  They do not mention the time during which 
the veteran allegedly stopped at the 7-Eleven.  Nor did she 
ever specify the name of the employee who provided her with 
this information.  


With respect to the actual gap of time between the veteran's 
departure from the party and the time his body was found, it 
has been contended that the veteran's body was discovered at 
12:15AM rather than 1:00AM.  There is a Field Investigator's 
report which indicates 12:15AM as the time that the body was 
discovered, and Dr. JG concluded during the January 2000 
hearing that 12:15AM was the time that the body was 
discovered.  He based his reasoning on the Field 
Investigator's report, noting that this report was more 
reliable since such officers were the first ones on the 
scene.  Tr., p. 33.  As a result, the gap of time between 
when the veteran left the party and when his body was 
discovered would be lessened by forty five minutes.  

While the Board concurs that the evidence indicates that the 
veteran's body was initially found at 12:15 AM, the Board 
notes that the probative value of such evidence is of very 
limited significance because there remains a potentially 
large gap in time where the veteran's location was not 
accounted for.  Ensign MRM indicated being told that the 
veteran left the party between 11:00 PM and 12:00 AM, and 
that he could not account for his whereabouts during this 
time period.  In September 1980, two of the individuals 
interviewed by Ensign MRM specified that the veteran had left 
the party around 11:30PM.  

Thus, there continues to be a time gap of anywhere from 15 
minutes to one hour and fifteen minutes during which the 
veteran's location has not been established.  As a potential 
time gap still exists of up to over an hour in length, the 
Board is of the opinion that establishing the time of the 
accident at 12:15 AM rather than 1:00 AM is of little or no 
probative value.  

This is because it does not establish the veteran's location 
after his departure from the party and it does not tend to 
demonstrate that the veteran's blood alcohol level could not 
have been 0.32 or 0.33 at the time of death.  

Death Certificate

The representative has also raised the issue of the death 
certificate.  He has questioned why the death certificate did 
not mention alcohol as a factor contributing to the veteran's 
death, and has indicated that this is evidence that alcohol 
did not contribute to his death.  

The death certificate does not document a reference to 
alcohol as a factor in the cause of death.  The Board 
concludes that this is of little probative value, as the 
death certificate was recorded on April 9, 1980, prior to the 
completion of the investigation of the accident by the 
Kingsville NAS.  

In addition, other, more probative evidence of record 
indicates that he was under the influence of alcohol at the 
time of the accident.  The blood alcohol tests revealed BAC 
levels of 0.32 and 0.33 percent, and it was subsequently 
concluded by Ensign MRM and the coroner (Dr. JCR) that he was 
under the influence of alcohol at the time of the accident.  
The coroner, Dr. JCR, specifically concluded that such a high 
alcohol level was the sole cause of the traffic fatality.  
Trooper JL concluded that alcohol intoxication contributed to 
the accident.  Such evidence outweighs the omission of a 
reference to alcohol in the earlier (recorded on March 20, 
1980) death certificate as the conclusion was rendered by 
individuals who directly investigated the veteran's case.  
When considered in light of this other evidence, such an 
omission in the death certificate does not support a finding 
that alcohol use did not contribute to the veteran's accident 
and death.  

Other Evidentiary Contentions

It has been contended that Ensign MRM's notation in his April 
21, 1980 report of finding four or five empty beer cans in 
the veteran's truck is inconsistent with his March 1980 
personal inventory which did not list such items.  

It is also contended to be inconsistent with trooper JL's 
accident report which made no mention of empty beer cans and 
his observation that all items in the truck were neatly 
arranged.  Finally, it has been contended that even if empty 
beer cans were in the truck, there is no evidence that the 
veteran consumed the contents of those cans himself.  

The Board agrees that there is no direct evidence that the 
veteran consumed the contents of the four or five empty beer 
cans allegedly found in his truck.  Nevertheless, the 
probative value of such evidence is of little or no value.  
There is no indication in the record of a conclusion that the 
veteran did consume these beers.  Ensign MRM merely noted the 
presence of them in the truck without concluding as to 
whether the veteran had consumed them.  

Regardless of whether the veteran drank these particular 
beers or whether they were even present at the time of the 
accident, the record shows that the veteran's blood alcohol 
content at death was found to be 0.32 by the Texas DPS and 
0.33 by the coroner, and the appellant has presented no 
evidence, aside from unsupported speculation, that such 
results are invalid.  Therefore, the issue of whether there 
were four or five beer cans in the car and whether they were 
consumed by the veteran is of little or no importance.  

Regarding the possible inconsistency between Ensign MRM's two 
reports in terms of the presence of the beer cans, the Board 
additionally finds that his conclusion that the veteran was 
impaired by alcohol is still considered to be of probative 
value as it is corroborated and supported by clinical 
evidence of elevated blood alcohol and other statements of 
record cited to by MRM in his report.  





With respect to the appellant's representative's most recent 
assertions, the Board simply notes it has not attempted to, 
nor is there any need, to establish that the veteran 
willfully got into his truck, "intentionally" opened the 
door of his truck, and was run over by it with the "express 
intention of being killed."  

The issue in this case is not whether the veteran committed 
willful misconduct by committing suicide.  The issue in this 
case is whether the veteran's abuse of alcohol was the 
proximate cause of death.  


Alternate Theory of the Accident and Death

The Board next addresses the appellant's overlapping 
contention that the veteran's death was not the result of his 
own misconduct but was due to something else that was not the 
result of his own misconduct.  It has been specifically 
argued that he was murdered.  

The appellant has submitted numerous arguments in support of 
this claim.  She has alleged that the veteran had $200.00 and 
a money clip on him that were not returned following his 
death and that he was robbed of these items.  

It has also been contended that the fading bruise documented 
in the autopsy report that appeared to be a bite mark 
indicates that the veteran was murdered.  The appellant 
testified to examining the veteran during the funeral and 
finding a "big bruise" on his cheek, a black left eye, and 
a big bump the size of an egg on the left side of his head.  
Tr., pp. 22-23.  


It has been contended that the grain samples found in the 
veteran's watch band are significantly different from the 
ones found on the roadside where his body was found and that 
this establishes that he was killed at a different location 
and moved to where he was eventually found.  

Finally, Dr. JG concluded during the January 2000 hearing 
that it was more likely that the veteran was the victim of a 
violent crime.  Dr. JG cited to, in pertinent part, the 
evidence referred to in the paragraph above, the high crime 
rate in Kingsville in 1980, the low probability of the type 
of accident where someone is run over by their own car, and 
the inadequacy of the investigation as evidence in favor of 
his conclusion.  

The probative evidence of record does not support the 
contention that the veteran was murdered.  In fact, the 
probative evidence directly contradicts the contentions set 
forth above.  

Trooper JL noted in his accident report that there were no 
signs of "violate" conduct, noting that all items in the 
truck were neatly arranged.  A March [redacted], 1980 Naval Message 
noted that the veteran had been involved in a nonhostile, 
single vehicle automobile accident.  In an April 29, 1980 
memorandum from the Kingsville NAS that followed the 
completion of the investigation, it was specifically noted 
that there was no evidence of foul play discovered.  

While the autopsy report noted a bruise that appeared to be a 
bite mark, it also noted that this bruise was fading.  In 
addition, it was specifically noted that there were no 
defense wounds of the hands, and, in contrast to the January 
2000 testimony of the appellant, the scalp and skull were 
found to be intact to inspection and palpation.  


This report is more probative than the testimony of the 
appellant concerning her observations of the veteran during 
the funeral as it is more contemporaneous with the time of 
death and was conducted by a trained physician, Dr. JCR.  See 
Owens, supra.  

With respect to the appellant's theory that the veteran was 
murdered and robbed of $200.00, when asked about this during 
the 1981 hearing, the appellant testified that the veteran 
had been paid $200.00 the day before and that this money, 
along with a money clip was not returned to her following his 
death.  She indicated that he had been robbed by a 
hitchhiker.  Tr., pp. 5-6.  

The credibility of the appellant's assertions with respect to 
this theory have been significantly weakened by her 
inconsistent testimony on this matter.  

For example, during the January 2000 hearing, the appellant 
testified to telling her former representative that the 
veteran had told her the week before his death that someone 
was following him and that he was saving the $200.00 to 
purchase a gun because he did not feel safe.  She again 
testified that neither the money clip nor the $200.00 were 
returned to her after his death.  Tr., pp. 15-16.  

Such testimony directly contradicts the appellant's previous 
testimony during the 1981 hearing.  

When asked during the July 1981 hearing if the veteran might 
have been under pressure that would have caused him to drink 
more than usual, the appellant testified that he merely told 
her of service-related pressures and that he took such 
pressures in stride.  She testified that he did not seem 
extremely pressured, and that he was under only the normal 
pressure he always talked about.  Tr., p. 4.  





She made no mention that he thought he was being followed or 
was fearful for his safety.  Therefore, she provided 
testimony at both hearings concerning the veteran's state of 
mind in the week before his death, and such testimony is 
inconsistent and contradictory.  

With respect to the $200.00, the appellant testified in July 
1981 that the veteran had indicated that he was planning on 
saving the money in a credit union and that he was saving it 
to buy the appellant something nice for her birthday.  Tr., 
p. 5.  In contrast to her January 2000 testimony, she made no 
indication that the veteran was holding on to his money to 
buy a gun.  

Her July 1981 testimony regarding the veteran's reported use 
of the $200.00 is in direct conflict with what she testified 
he was planning on using it for (buying a gun) during the 
January 2000 hearing.  

During the January 2000 hearing, the appellant testified that 
she had been upset and nervous during the 1981 hearing and 
that she told her representative things about the events 
leading up to the veteran's death that he did not address in 
the 1981 hearing.  Tr., p. 14.  

In spite of the appellant's assertion that she had told her 
representative things (as discussed above) that were not 
addressed during the July 1981 hearing, and that she was 
upset and nervous, the Board is of the opinion that the 
appellant's 1981 hearing testimony and January 2000 hearing 
testimony remain directly contradictory, and that such 
inconsistency is not adequately explained by her reported 
nervousness or her former representative's alleged failure to 
address some of the appellant's accounts during the hearing.  

While the former representative may or may not have not 
addressed everything told to him by the appellant, the July 
1981 hearing transcript clearly shows that he asked the 
appellant to address the veteran's state of mind in the days 
before his death, and the record establishes that she 
provided testimony in direct response to such questioning.  
The record further shows that her testimony provided on this 
same issue in January 2000 directly contradicts her testimony 
provided in July 1981.  

The appellant did testify at both hearings as to the 
veteran's state of mind in the days preceding his death, as 
well as to what the veteran had told her about his intentions 
with regard to the use of the $200.00.  The Board finds that 
such testimony is directly contradictory and therefore is 
without probative value.  

It has been most recently contended that the veteran was 
killed somewhere else, then moved to the location where he 
was found.  In support of this, the appellant has cited to 
the allegedly different sand or stone samples taken from her 
husband's watch band, and those samples taken from the site 
where his body was found.  

These samples were reportedly submitted to GDJ of the 
University of South Dakota, who concluded (as seen in the 
December 1996 and March 1997 letters) that the two samples 
(one from the watch and the other from the road shoulder) 
were significantly different.  

Based on these findings, it has been contended that the 
different samples illustrate that the veteran's body was 
somewhere else when he was killed and that his watch 
collected the sand grains from this location as his body was 
being dragged over the ground and eventually transported to 
the location where he was found.  Dr. JG specifically relied 
on this finding in concluding that it was more likely that 
the veteran's death was due to a violent crime.  



The probative value of this evidence is of very limited or no 
probative value.  First, the manner in which the samples were 
obtained is questionable.  

The samples were obtained by the appellant, who has a 
specific interest in this case.  Therefore, her objectivity 
in collecting such samples would be questionable.  In 
addition, as was established above, her credibility has been 
drawn into question by her directly conflicting testimony 
provided at two different hearings.  This further draws into 
question the appellant's objectivity in obtaining these 
samples.  

Further, as an RN, there is no indication that she would even 
be competent to properly collect such samples.  In addition, 
it is not clear when the second sample was obtained by the 
appellant; the samples were obtained at different times; and 
the testing was not conducted until years after the accident 
had occurred.  

Second, the conclusion made by GDJ was limited to a 
comparison of the sand grain samples.  He documented no 
conclusion as to the significance of such a difference in 
terms of the issue at hand.  

Thirdly, such evidence is clearly outweighed by the other 
more probative and contemporaneous evidence of record 
specifically indicating that the veteran's death was due to 
his abuse of alcohol and not as a result of violence: the BAC 
results, conclusions of trooper JL, Ensign MRM, and the 
findings and conclusions of Dr. JCR, as discussed above.  

Dr. JG has also theorized that the veteran's death was more 
likely the result of violent conduct.  

He concluded that it was more likely that the veteran was the 
victim of a violent crime and he based this conclusion on the 
shortcomings of the initial investigation, the missing money, 
the different sand grain samples, the veteran's statements 
regarding his fear for his own safety, the inconsistent blood 
test results (as compared to the eyewitness accounts), the 
high crime rate in the area at the time, and the extremely 
low probability of the type of motor vehicle accident that 
was reported.  Tr., p. 39.  

Dr. JG's conclusion that the veteran's death was more likely 
the result of violent conduct is based for the most part on 
evidence and statements that have been determined to be 
significantly lacking in credibility (the appellant's 
testimony regarding his state of mind in the week before his 
death and the sand grain samples), or probative value (his 
own opinions regarding the investigation and blood tests as 
well as the sand grain samples).  

Dr. JG's opinion is therefore significantly outweighed by 
other competent opinions of record because such opinions are 
supported by the probative evidence of record, whereas Dr. 
JG's opinion, as determined above, in large part is based on 
evidence that has been found to be of limited or no probative 
value and/or credibility.  

In particular, the Board finds that Dr. JCR's conclusion that 
the high blood alcohol level was the single factor 
responsible for the traffic fatality has more probative value 
than the conclusions of Dr. JG.  

Dr. JCR's opinion is of more probative value because it is 
based on clinical evidence, the consistent blood test results 
(see above for a discussion of the validity of the blood 
tests including JG's opinion with regard to the blood tests), 
and because it is corroborated by other similar findings of 
record, such as the findings made by trooper JL and the 
Kingsville NAS.  

For these reasons, the Board concludes that Dr. JCR's opinion 
concerning the cause of the veteran's death is more probative 
than Dr. JG's conclusion, as it is supported by clinical 
evidence specifically relating to the accident, whereas the 
vast majority of evidence used as support for Dr. JG's 
opinion has been found to be of very limited or no probative 
value.  See Owens, supra.  

The only evidence used by Dr. JG, whose probative value has 
not been significantly brought into question, are the general 
crime statistics he provided.  As a result, his contention is 
little more than remote speculation and is afforded very 
little probative weight.  

In sum, the Board concludes that the evidence demonstrates by 
a preponderance, and in fact establishes with a reasonable 
certainty (i.e., is clear and convincing), that the veteran's 
death was the proximate result of his own willful misconduct, 
or abuse of alcohol, and was therefore not in the line of 
duty.  

The evidence in favor of this conclusion is internally 
consistent and there is no probative evidence indicating 
otherwise.  The evidence presented by the appellant in 
support of her assertions are either not competent, not 
credible and/or inconsistent; supported by no evidence of 
probative value, and are for the most part nothing more than 
unsupported speculation.  Therefore, such evidence and 
contentions do not weaken the probative value of the evidence 
establishing that the cause of death was the proximate result 
of the veteran's willful misconduct.  

In light of the above, the Board concludes that the 
preponderance of the evidence (and in fact, clear and 
convincing evidence), shows the veteran's death was not 
incurred in the line of duty during active service, as it was 
proximately due to his willful misconduct.  38 U.S.C.A. 
§§ 105, 1110, 1131, 5107(a); 38 C.F.R. §§ 3.1(m), 3.1(n), 
3.301(a), (b).  


ORDER

The appellant, having submitted new and material evidence to 
reopen the claim of whether the veteran's death was the 
result of his willful misconduct, the claim is reopened.

The cause of the veteran's death proximately resulted from 
his willful misconduct.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

